            Case 1:18-cv-09282-GBD Document 8 Filed 10/15/18 Page 1 of 3
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
Doar Rieck Kaley & Mack,
                            Plaintiff( s),

         -against-

Richard Gates,
                            Defendant(s).
---------------------------------------------------------X
TO:      The Attorney(s) for Plaintiff(s):

         This case has been designated an electronic case and has been assigned to this Court
for all purposes. Counsel for all parties are required to promptly register as filing "USERS" in
accordance with the procedure for Electronic Case Filing.

        Counsel for all parties are hereby directed to attend a conference at the time and place
fixed below, for the purpose of Case Management and scheduling pursuant to Fed. R. Civ. P.
16. You are directed to furnish all attorneys in this action with copies of this order and
enclosures, and to furnish chambers with a copy of any transmittal letter(s). If you are unaware
of the identity of counsel for any of the parties, you must forthwith send a copy of the notice and
rules to that party personally.

       An Initial pretrial conference will be held on Tuesday, January 29, 2019 at 9:30 a.m. at
the United States District Courthouse, 500 Pearl Street, New York, New York, Courtroom 11A.

        No application for adjournment will be considered unless made at least one week prior
to the date of this initial conference.

        Enclosed is a proposed Case Management Plan and Scheduling Order, pursuant to
Rules 16 and 26(f) of the Federal Rules of Civil Procedure. Counsel for all parties are directed
to confer regarding the proposed plan and order. If the proposed schedule is agreeable to all
parties, counsel shall sign and file the enclosed plan and order with the Court seven (7) days
before the date of the initial pretrial conference. If counsel agree that a different plan and
schedule is appropriate, counsel shall sign and file a different proposed plan and schedule for
the Court's consideration seven (7) days before the date of the pretrial conference. In the
absence of agreement, the Court, after hearing from counsel, will order a Case Management
Plan and schedule at the conference. Absent extraordinary circumstances, the Plan shall
provide that the case be ready for trial within six months.

       In addition to the matters covered in the Case Management Plan, counsel should also
be prepared to address at the conference the factual and legal bases for their claims or
defenses, any issue as to subject matter jurisdiction, and any other issue relevant to case
management.

Dated: New York, New York
       October 15, 2018
                                                             RDERED:
                                                                       e,y<llk~
                                                                   RGE 8. DANIELS
              Case 1:18-cv-09282-GBD Document 8 Filed 10/15/18 Page 2 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------X
Doar Rieck Kaley & Mack,
                             Plaintiff( s)

                   -against-                            18cv9282(GBD)
                                                        CIVIL CASE MANAGEMENT
Richard Gates,                                          PLAN AND SCHEDULING ORDER
                             Defendant( s)
----------------------------------------------------X

       After consultation with counsel for the parties, the following Case Management Plan is
adopted. This plan is also a scheduling order pursuant to Rules 16 and 26(f) of the Federal
Rules of civil Procedure.

         1.        An Initial pretrial conference will be held on Tuesday, January 29, 2019 at 9:30
                   a.m. at the United States District Courthouse, 500 Pearl Street, New York, New
                   York, Courtroom 11A.

         2.        No Additional parties may be joined after April 16, 2019.

         3.        No amendment to the pleadings will be permitted after April 16, 2019.

         4.        Except for good cause shown, all discovery shall be commenced in time to be
                   completed by June 18, 2019. The court expects discovery to be completed
                   within 90 days of the first scheduling conference unless, after the expiration of
                   that 90 days period, all counsel stipulate that additional time (not to exceed 60
                   more days) is needed to complete discovery. In such event, discovery may be
                   extended by the parties on consent, without application to the Court, provided
                   the parties are certain they can still meet the discovery completion date ordered
                   by the Court. The discovery completion date shall not be adjourned except upon
                   a showing of extraordinary circumstances.

         5.        Dispositive motions are to be served by July 16, 2019. Answering papers are
                   to be served within 14 days. Reply papers are to be served within seven (7)
                   days. In the event a dispositive motion is made, the date for submitting the Joint
                   Pretrial Order shall be changed from that shown herein to three(3) weeks from
                   the decision on the motion. The final pretrial conference shall be adjourned to a
                   date four (4) weeks from the decision on the motion.

         6.        A final pretrial conference will be held on August 13, 2019 at 9:45 a.m ..

         7.        The Joint Pretrial Order shall be filed no later than August 6, 2019. The
                   requirements for the pretrial order and other pretrial submissions shall be
                   governed by the Court's Individual Rules of Practice.
            Case 1:18-cv-09282-GBD Document 8 Filed 10/15/18 Page 3 of 3




       8.       All motions and applications shall be governed by the Court's Individual Rules
                of Practice.

       9.       The parties shall be ready for trial within 48 hours, notice on or after
                September 17, 2019. The estimated trial time is _ _ _ _ _ days, and this
                is a Uury)(non-jury) trial.

        10.     A Subsequent Case Management Conference will be held on May 21, 2019
                at 9:45 a.m ..

Dated: October 15, 2018
       New York, New York



                                                     SO ORDERED:




                                                            George B. Daniels
                                                     United States District Judge


Attorney for Plaintiff(s)




Attorney for Defendant(s)




                                               -2-
